Citation Nr: 1533354	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1977 for which he received an honorable discharge.  He had a subsequent period of service from November 1977 to January 1982 for which he received a dishonorable discharge.

The Veteran died in February 2012.  The Veteran's surviving spouse has been properly substituted as the appellant for the purpose of pursuing the appeal to its conclusion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part increased the evaluation for pes planus from 10 percent to 30 percent.

In December 2014 the Board issued a decision that in relevant part affirmed the denial of increased rating for pes planus.  The appellant thereupon appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In June 2015 the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) by the Parties to vacate that portion of the Board's decision that had denied increased rating for pes planus, and returned the issue to the Board for further consideration.

The Board's action in December 2014 remanded the issue of entitlement to increased rating for psychiatric disability (posttraumatic stress disorder and depression) to the RO for additional development.  This issue has not yet been returned to the Board by the Agency of Original Jurisdiction (AOJ), and will be the subject of a separate decision, if necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board issued a decision in December 2014 that affirmed the current 30 percent rating for pes planus.  In vacating the Board's decision on this issue, the JMR asserted fault on the part of the Board for not evaluating the disability under Diagnostic Codes 5003 (degenerative changes), 5280 (hallux valgus) and/or 5281 (hallux rigidus) to determine if alternative or separate evaluation is warranted under these diagnostic codes.  Because the AOJ has not evaluated the Veteran's pes planus under these diagnostic codes in the first instance, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, readjudicate the Veteran's claim for an increased rating for pes planus under the criteria of Diagnostic Codes 5003, 5280 and 5281, to determine if alternative or separate ratings under any of these Codes is warranted. 

2.  Then, issue the appellant and her representative a Supplemental Statement of the Case, which includes the rating criteria for Diagnostic Codes 5003, 5280, and 5281, and afford them an appropriate period in which to respond before the appeal is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

